Matter of Cimato Enters., Inc. v Town of Clarence (2022 NY Slip Op 00540)





Matter of Cimato Enters., Inc. v Town of Clarence


2022 NY Slip Op 00540


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


22 CA 21-00314

[*1]IN THE MATTER OF CIMATO ENTERPRISES, INC., PETITIONER-APPELLANT,
vTOWN OF CLARENCE, TOWN OF CLARENCE TOWN BOARD AND PATRICK CASILIO, PETER DICOSTANZO, ROBERT A. GEIGER, CHRISTOPHER D. GREENE AND PAUL SHEAR, SAID PERSONS CONSTITUTING TOWN OF CLARENCE TOWN BOARD, RESPONDENTS-RESPONDENTS. 


LAW OFFICE OF RALPH C. LORIGO, WEST SENECA (FRANK J. JACOBSON OF COUNSEL), FOR PETITIONER-APPELLANT.
WEBSTER SZANYI LLP, BUFFALO (D. CHARLES ROBERTS, JR., OF COUNSEL), FOR RESPONDENTS-RESPONDENTS. 

	Appeal from a judgment (denominated order and judgment) of the Supreme Court, Erie County (Frank A. Sedita, III, J.), entered February 2, 2021 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court